Title: To Thomas Jefferson from James McCutchen, 11 January 1808
From: McCutchen, James
To: Jefferson, Thomas


                        
                            January 11. 1808.
                        
                        To his Excellency Thomas Jefferson, President of the United States of America; the petition of James McCutchen, of Georgetown, humbly sheweth; That your petitioner has for several years past kept a Tavern, and always was desirous to conform to the Laws of the District of Columbia; but, your petitioner has unhappily incurred the hatred of some person, who has presented him to the Court, and your petitioner has been fined in the sum of Fifty Dollars & Costs—This sum of money, your petitioner is utterly unable to pay, having lately given up all his property to his Creditors, and is left with a wife and a helpless family of small children, destitute of the means of providing for them at this inclement season and in these times of general distress. This, your petitioner, is rendered more incapable of doing, having lately been confined to his bed by a sickness of which he has not yet recovered. Your petitioner is further constrained to trouble your Excellency, with the relation of another truth, that he is now actually imprisoned in Washington County Jail for said fine and Costs. Under these circumstances, your petitioner hopes, for the merciful interposition of your Excellency, to remit the said fine and costs, and as in duty bound, he will ever pray.
                        
                            
                        
                    